I respectfully disagree with my esteemed colleagues.
What effect an error has upon a jury is difficult, if not impossible, to determine. But in this case, the judge sat in fact as well as law, and in response to a request from counsel, the judge explained the reasons for his finding of guilt.
In the opinion of the majority, that finding was based on one consideration, and it states:
"After finding the appellant guilty, the trial judge stated that his reason for the guilty verdict stemmed from his disbelief of the appellant's alibi because the appellant failed to tell the police about the alibi at the time of arrest and remained silent."
In reading the court's remarks, I am unable to reach that same conclusion. Before the judge began his discussion of alibi, he said, as quoted in the majority opinion:
"The court is convinced that the testimony, as offered on behalf of the prosecuting witness, Miss Stephan, the police officers who testified that Mr. Eiding was given his rights. Mr. Eiding consistently denied ever having received his rights, which in the judgment of this court, completely impeaches hiscredibility." (Emphasis added.)
Thus, irrespective of the alibi the judge found the defendant unworthy of belief.
The judge then commented on the alibi to the effect that if it had validity, it should have been given to the police officer on September 9th — four days after the defendant was arrested — which I concede was erroneous. *Page 127 
Thereafter, the judge held that the alibi (in effect, no matter when given) was inherently unbelievable when he concluded by saying, as quoted in the majority opinion:
"* * * Mr. Eiding's testimony also seems to be — to the court — incredible in view of the fact that apparently — according to his story — he was continuously engaged in a card game for a period lasting something like 12 consecutive hours followed by a period of shooting pool, lasting for another six hours, none of which is credible to the court. Even granting that these things can happen, it doesn't seem possible to the court that the people whom he was participating with, couldn't have played a card game that night. They didn't have enough money to play a card game that night.
"In any event, the court chooses not to believe the story of Mr. Eiding."
One must remember that the court came to its conclusion by evaluating the witnesses as it listened to the questions and answers on both direct and cross-examination and as it observed their demeanor.
Under these circumstances, and considering the comment of the judge in its entirety, I cannot agree with the majority that, but for the trial court's error, the outcome of the trialclearly would have been otherwise, in keeping with the ruling of the Supreme Court of Ohio in State v. Long (1978), 53 Ohio St.2d 91,97. Keeping in mind, furthermore, that notice of plain error is to be taken with the utmost caution, under exceptional circumstances and only to prevent a manifest miscarriage of justice, State v. Long, supra, at 97, the error in the present case, taken in context, is not plain error.
I would affirm. *Page 128